364 S.W.3d 669 (2012)
Curtis LAMMERT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 97071.
Missouri Court of Appeals, Eastern District, Division Two.
February 14, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 27, 2012.
Application for Transfer Denied May 29, 2012.
Susan K. Roach, W. Eswin Roussin, Clayton, MO, for appellant.
Chris Koster, Atty. Gen., Timothy A. Blackwell, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.
ORDER
PER CURIAM.
Curtis Lammert ("Lammert") appeals the judgment of the Circuit Court of St. Louis County, the: Honorable Mark D. Seigel. Lammert pled guilty to involuntary manslaughter and leaving the scene of an accident. The Court sentenced Lammert to consecutive terms of seven (7) years in the department of corrections for the involuntary manslaughter conviction, and four (4) years imprisonment for the leaving the scene of an accident conviction. Lammert filed a timely motion for post-conviction relief ("PCR motion") pursuant to Rule 24.035, which the circuit court denied.
On appeal, Lammert argued that the circuit court erred in denying his PCR motion. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.